Citation Nr: 1622889	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for right knee instability.

3.  Entitlement to a rating in excess of 10 percent for a low back disability. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990 and from December 1990 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  The hearing transcript is associated with the record.  During the hearing, the Veteran clarified that his current appeal regarded increased ratings for his right knee arthritis, right knee instability, and low back disabilities; he also stated that he intended to raise secondary service connection claims for his left knee and for depression due to his service-connected disabilities.

Accordingly, the Veteran expressed an intent to file a claim under 38 C.F.R. § 3.155(b)(1)(iii) for entitlement to service connection for the left knee and depression as secondary to a service-connected disability.  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a). 

The issues of entitlement to higher evaluations for right knee arthritis, right knee instability, low back degenerative disk disease, and for sciatic nerve impingement secondary to low back degenerative disk disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence shows the Veteran has had right lower extremity radiculopathy due to his service-connected low back disability.

2.  The evidence shows the Veteran has had left lower extremity radiculopathy due to his service-connected low back disability.


CONCLUSION OF LAW

1.  The criteria for a separate disability rating of 10 percent for right lumbar sensory radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a separate disability rating of 10 percent for left lumbar sensory radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claims are remanded for further development, no discussion of VA's duties to notify and assist is necessary.

Low Back Disability Radiculopathy

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
	
The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts, are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DCs 5235-5242.

Note (1) provides for separate ratings for associated objective neurologic abnormalities, such as radiculopathy.  See 38 C.F.R. § 4.71a.

Based on the evidence, the Board finds that the assignment of a 10 percent rating for lower extremity radiculopathy is warranted for each of the Veteran's lower extremities.  The Board is also remanding the issue of whether a rating in excess of 10 percent for lower extremity radiculopathy is warranted, as the Board cannot make this determination based on the evidence of record.

The Veteran filed the current claim for an increased rating for his lower back in July 2009.  In regard to the right lower extremity, the Veteran received a private electromyography study in December 2007 in connection with his low back pain radiating to his legs.  The study was consistent with right L5-S1 radiculopathy.  A March 2008 treatment note of Dr. A. reflected a diagnosis of bilateral L5 radiculitis and L5-S1 radiculopathy.   Numerous treatment notes of Dr. A. from 2008 to the present reflect the Veteran complained of lower back pain radiating to his right hip with numbness.  See, e.g., Dr. A.'s March, August, and September 2008 treatment notes.  A treatment note of Dr. A. from May 2009 reflects the Veteran complained of constant lower back pain that radiated to his right leg and right groin with tingling in his right foot.  

In regard to the left lower extremity, a November 2007 treatment note of Dr. A. reflects the Veteran complained of lower back pain radiating to his bilateral hips with numbness and tingling in his bilateral legs and feet intermittently.  An October 2008 treatment note of Dr. A. reflects the Veteran complained of low back pain radiating to both of his hips though he denied numbness or tingling.  Another treatment note of Dr. A. from October 2008 reflects the Veteran's active spinal movement reproduced pain in his lower extremities bilaterally.  The note goes on to say that the Veteran's straight leg tests were positive bilaterally in supine and sitting at 50 degrees.  A May 2009 treatment note of Dr. A. reflects that the sit-slump test and straight leg test were positive bilaterally.   Numerous treatment notes of Dr. A. from 2008 to the present reflect the Veteran complained of lower back pain radiating to his left lower extremity, typically documented as bilateral radiculopathy to the lower extremities.  

The ongoing treatment of the Veteran by Dr. A. is well-documented in the Veteran's claims file from 2007 to the present.  Treatment records from January 2016 continue to reflect the Veteran suffers from low back radiculopathy in both legs.  

The Veteran received a VA examination in April 2010 in which the examiner acknowledged the Veteran's complaints of intermittent bilateral lower extremity radiculopathy due to his low back.  The RO inexplicably did not provide the Veteran with separate ratings for these manifestations.  

The evidence of record clearly reflects that the Veteran has experienced bilateral lower extremity radiculopathy due to his service-connected low back disability during the appeal period.  As such, separate ratings for these manifestations are warranted. 


ORDER

Subject to the laws and regulations governing monetary payments, a separate 10 percent rating for right lumbar sensory radiculopathy is granted.

Subject to the laws and regulations governing monetary payments, a separate 10 percent rating for left lumbar sensory radiculopathy is granted.


REMAND

Low Back & Right Knee

The Veteran last received VA examinations for his low back and right knee disabilities more than five years ago, in September 2010.  In his January 2016 Board hearing, the Veteran asserted that these disabilities were significantly worse than they were during his 2010 examinations.  The Veteran has also submitted a number of private treatment records, which are highly probative regarding the Veteran's course of treatment for his back and right knee disabilities.  

On remand, the RO is requested to provide the Veteran with a new VA spine examination to determine the current nature and severity of his low back disability, including all related manifestations.  The Board emphasizes that the severity of the Veteran's neurological manifestations, to include lower extremity radiculopathy, should be evaluated in the examination.

The RO should also provide the Veteran with a new VA joint examination on remand for his knees to determine the current nature and severity of his right knee disabilities.  Discussion of related neurological manifestations should be included.  

The Board notes that the claims file contains medical records of Dr. A. which appear to be dated 2013 and 2014 and which are of poor quality.  On remand, the RO should attempt to obtain better copies of these records. 

On remand, any outstanding VA treatment records should be obtained, and the Veteran should be provided an opportunity to submit any additional, pertinent private treatment records, or authorize VA to obtain such records on his behalf.  Additionally, the Veteran should be invited to submit any additional lay evidence regarding the current severity of his service-connected disabilities on appeal.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a
TDIU due to service-connected disability is part and parcel of a rating issue when TDIU is raised by the record during the pendency of the rating issue.  In his January 2016 Board hearing, the Veteran specifically requested he be considered for a grant of TDIU due to his service-connected disabilities.  On remand, the Veteran should be provided the appropriate VCAA notice regarding the requirements to substantiate a TDIU.  The RO should also fully develop the other claims being remanded before adjudicating entitlement to TDIU in the first instance. 

Intent to File

As noted in the introduction above, the Veteran expressed intent to file claims during his January 2016 Board hearing.  38 C.F.R. § 3.155(b)(1)(iii).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  On remand, the RO should provide the Veteran with formal claim forms.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a formal claim form and notify him that he must submit complete his formal claim within one year of the informal claim (the January 19, 2016 Board hearing) to preserve the informal claim date. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his low back and right knee problems, and any current disability symptoms. He should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran with the appropriate VCAA notice regarding requirements to substantiate a TDIU.

4.  Obtain any outstanding VA treatment records and associate them with the claims file and continue to associate outstanding VA treatment records during the pendency of the appeal.

5.  Attempt to obtain better copies of Dr. A.'s records dated 2013 to 2014.  Provide the Veteran with the appropriate authorization for release form(s) if appropriate.  

6.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his low back and right knee disabilities. Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

7.  After completing the above development to the extent possible, schedule the Veteran for one or more appropriate VA examinations to determine the current nature, extent, and severity of his low back and right knee disabilities.  The provider(s) is also requested to comment on the functional impact of the Veteran's service-connected disabilities, both individually and in the aggregate, on his ability to obtain and maintain substantially gainful employment.  The claims file must be reviewed by the examiner(s) in conjunction with the examination(s).

All appropriate tests and studies should be conducted.  All findings and conclusions - specifically including any complaints of pain expressed by the Veteran - should be set forth in a legible report.

Where indicated, the VA examiner(s) should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner(s) should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner(s) must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

The examiner(s) must also identify all neurologic manifestations of the Veteran's low back and right knee disabilities.  The Board emphasizes that the spine examiner should determine the current severity of the Veteran's lower extremity radiculopathy.

8.  Then readjudicate the appeal considering all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


